DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-12 have been examined and rejected. This is the first Office action on the merits.

Claim Objections
3.	Claim 1 is objected to because of the following informalities: On [line 4] of claim 1, Examiner suggests changing “an reading” to --a reading--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al (U.S. Patent No. 8,793,143).

6-1.	Regarding claim 1, Makino teaches the claim comprising a processing circuitry configured to: instruct saving of entry values of a plurality of entry items contained in an reading report creating screen, by disclosing that after performing inputs to create a diagnostic reading report about a medical image that contains findings, impression, clinical information, and test requirement information [column 1, lines 15-17; column 4, lines 62-67; column 7, lines 9-12, 39-41], an instruction to “Finally Register” the report may be input to store the completed report [column 5, lines 14-18].
Makino teaches when saving is instructed, extract from the plurality of entry items a first entry item which requires entry of a value and in which a value has not been entered, and/or a second entry item in which an entry value is inconsistent with a specific entry item, by disclosing that clicking on “Finally Register” triggers activation of a report check program so that mining check is executed [column 5, lines 24-27]. This checks the report according to a plurality of check rules to see if the report is appropriate [column 5, lines 31-37]. Parts of the report not meeting the rules are extracted, and include whether certain required expressions are missing [column 8, lines 32-62] and whether certain items are consistent with each other [column 8, line 63 to column 9, line 3; column 9, lines 24-33]. 
Makino teaches generate a displaying area in which the first entry item and/or the second entry item are/is arranged; and display the displaying area on a display, by disclosing that when it is determined that the report is inappropriate, a list of reasons for inappropriateness or correction candidates is displayed as a check result [column 5, lines 31-37; column 10, lines 27-29]. This includes displaying the expression part to be corrected, as well as a conversion list used to correct the corresponding part [column 10, lines 29-36].

wherein the processing circuitry generates the displaying area in which the first entry item and another entered entry item that relates to the first entry item are arranged, by disclosing that the list may display two items together, such as the missing item of information in spite of a relating entry [column 8, lines 32-39, 47-62]. This is illustrated in [figure 20] which includes the correction “This report is lacking information of previous reports in spite of the test purpose “follow”.

6-3.	Regarding claim 3, Makino teaches all the limitations of claim 2, wherein the processing circuitry displays the first entry item and the another entry item in such a manner as to be visually distinguishable from each other, by disclosing clearly explaining items that relate to each other, and how to correct the form, as shown in [figure 20].

6-4.	Regarding claim 4, Makino teaches all the limitations of claim 1, further comprising: a storage device configured to store, for each respective one of the entry items, a specific entry item required to have consistency with the respective one entry item and a consistency fulfillment condition between the respective one entry item and the specific entry item in such a manner that the specific entry item and the consistency fulfillment condition are correlated with each other, wherein the processing circuitry judges whether or not an entry value of an entry item to be processed of the plurality of entry items and an entry value of the specific entry item correlated with the entry item to be processed fulfill the consistency fulfillment condition, and extracts, if it is judged that the consistency fulfillment condition is not fulfilled, the entry item to be processed as the second entry item, by disclosing that rules determine whether certain items are consistent with each other [column 8, line 63 to column 9, line 3; column 9, lines 24-33, 37-53; column 10, lines 10-19]. 

wherein the consistency fulfillment condition is that entry values of two preset entry items are consistent with each other, by disclosing comparing codes about the parts and findings of the current report with the codes about the part and findings of the previous report [column 8, line 63 to column 9, line 3; column 9, lines 37-45] and checking for consistency between the information set and impression on the basis of stored rules [column 10, lines 10-19].

6-6.	Regarding claim 6, Makino teaches all the limitations of claim 4, wherein the consistency fulfillment condition is that entry values of corresponding entry items are equivalent to each other between a first reading and a higher-order reading that is performed after the first reading, by disclosing comparing codes about the parts and findings of the current report with the codes about the part and findings of the previous report [column 8, line 63 to column 9, line 3; column 9, lines 37-45]. The previous report may be considered the first reading, and the current report may be considered the higher-order reading.

6-7.	Regarding claim 7, Makino teaches all the limitations of claim 4, wherein the consistency fulfillment condition is that entry values of corresponding entry items are equivalent to each other between a current examination and a past examination, by disclosing comparing codes about the parts and findings of the current report with the codes about the part and findings of the previous report [column 8, line 63 to column 9, line 3; column 9, lines 37-45].

6-8.	Regarding claim 11, Makino teaches all the limitations of claim 1, wherein: the plurality of entry items include a comparative reading item and a temporal change item, by disclosing that the report may include an expression representing a previous report having a date [column 8, lines 47-55] along [column 8, lines 56-62].
Makino teaches the processing circuitry issues a warning in a case where an entry value of the comparative reading item regarding a past examination is "present", the temporal change item is "stable", and the current examination is not correlated with a medical image regarding the past examination, by disclosing that when the test purpose is “follow-up” or “follow” that requires comparison with a previous report, and the previous report can be specified, it is checked whether the current report is consistent with the contents of the previous report [column 8, lines 63-66]. If the current report has no sufficient contents corresponding to the part and findings described in the previous report, an error indicating insufficient comparison with the previous report is added to the check result [column 8, line 66 to column 9, line 3].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (U.S. Patent No. 8,793,143) in view of Oliveira et al (Pub. No. US 2021/0217503).

8-1.	Regarding claim 8, Makino teaches all the limitations of claim 1. Makino does not expressly teach wherein when a copy instruction is given, the processing circuitry copies an entry value of a predetermined entry item regarding a past examination to the predetermined entry item of the plurality of entry items regarding a current examination. Oliveira discloses that a user may initialize the transfer of data from a past report into a current report [paragraphs 24-25, 27-28]. This would increase efficiency when creating a report. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allowing copying of data from a past report, as taught by Oliveira. This would increase the efficiency when creating a report.

8-2.	Regarding claim 10, Makino-Oliveira teach all the limitations of claim 8, wherein: an entry value of the predetermined entry item is either entry values of the plurality of entry items or an entry value of a portion of the plurality of entry items; and the entry value of the portion of the entry items is one of an annotation with respect to a schema item of the plurality of entry items, an entry value of a finding item other than the schema item, an entry value with respect to a finding attribute, and an entry value with respect to a category, by disclosing that diagnostic reading reports contain findings, impressions, clinical information, and test request information [Makino, column 7, lines 39-41].

9.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (U.S. Patent No. 8,793,143) in view of Oliveira et al (Pub. No. US 2021/0217503), and further in view of Reicher (Pub. No. US 2012/0130223).

9-1.	Regarding claim 9, Makino-Oliveira teach all the limitations of claim 8. Makino-Oliveira do not expressly teach wherein: an entry value of the predetermined entry item is an entry value of a comparative reading item regarding a presence or absence of comparative reading; and in a case where an entry value of the comparative reading item regarding a past examination indicates "absent" and the current examination is correlated with a medical image regarding the past examination, the processing circuitry enters "present" as an entry value in the comparative reading item regarding the current examination when the copy instruction is given. Reicher discloses associating earlier or later medical images with a current report [paragraph 61]. In response to associating an image with images of previous exams of the same patient, a details table will be displayed that includes previous measurements from previous exams [paragraph 72]. This table acts as an indicator as to whether comparative items are available from prior exams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an indication of whether comparative reading items regarding a past examination are present or not, as taught by Reicher. This would help inform users of the presence of additional data for the report.

10.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (U.S. Patent No. 8,793,143) in view of Kinsely et al (U.S. Patent No. 9,922,102).

10-1.	Regarding claim 12, Makino teaches all the limitations of claim 1, wherein: the reading report creating screen includes a finding entry area and a comprehensive evaluation entry area, by disclosing that the diagnostic reading report contains findings, as well as impression, clinical information, and test request information [column 7, lines 37-43]. 
Makino teaches... extract the first entry item and/or the second entry item for each of the finding entry area and the comprehensive evaluation entry area, by disclosing that clicking on “Finally Register” triggers activation of a report check program so that mining check is executed [column 5, lines 24-27]. This checks the report according to a plurality of check rules to see if the report is appropriate [column 5, lines 31-37]. Parts of the report not meeting the rules are extracted, and include whether certain required expressions are missing [column 8, lines 32-62] and whether certain items are consistent with each other [column 8, line 63 to column 9, line 3; column 9, lines 24-33].
generate the displaying area for each of the finding entry area and the comprehensive evaluation entry area; and sequentially display the display area for each of the finding entry area and the comprehensive evaluation entry area, by disclosing that when it is determined that the report is inappropriate, a list of reasons for inappropriateness or correction candidates is displayed as a check result [column 5, lines 31-37; column 10, lines 27-29]. This includes displaying the expression part to be corrected, as well as a conversion list used to correct the corresponding part [column 10, lines 29-36].
Makino does not expressly teach the processing circuitry is configured to: individually instruct the finding entry area and the comprehensive evaluation entry area to perform saving. Kinsely discloses providing individual selection controls which allow a user to select or unselect data from the interface, and a global save control that when selected, saves each of the selected data [column 26, lines 34-62]. This would give the user more control of what data to save. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a global save control that individually instructs selected items to be saved, as taught by Kinsely. This would give the user more control of what data to save.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178